Order
Maletz, Judge:
On October 26, 1982 the United States Court of Appeals for the Federal Circuit (formerly the United States Court of Customs and Patent Appeals) issued a mandate in Montgomery Ward & Co. and United States v. Zenith Radio Corp. (Appeal No. 81-24), reversing an order of this court in 1CIT 289 (1981), and remanding that action with directions to dismiss the above-captioned case of Zenith Radio Corp. v. United States for lack of jurisdiction.
Now in conformity with that mandate, it is hereby ordered:
1. That the above-captioned case of Zenith Radio Corp. v. United States is dismissed for lack of jurisdiction; and
*2022. That the preliminary injunction issued in that case on December 9, 1980 is hereby dissolved.